DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support for such amendments on accompanying remarks/arguments filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 has been cancelled.
Terminal Disclaimer
The terminal disclaimer filed on 1/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10504909 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
					Allowable Subject Matter
Claim(s) 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, and in light of such record as a whole under 1302.14 MPEP guidance, and finally in view of persuasive remarks made of record dated 1/27/2022, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 1, 10 and 17; in brief and saliently: An apparatus, comprising: a memory array comprising a first deck of memory cells and a second deck of memory cells positioned between the first deck of memory cells and a substrate, each memory cell of the first deck of memory cells and the second deck of memory cells comprising a respective capacitor and a respective selection component; a first digit line associated with the first deck and coupled with the selection component of a first memory cell of the first deck of memory cells; a second digit line associated with the second deck and coupled with the selection component of a second memory cell of the second deck of memory cells; and a plate node comprising a first portion associated with the first deck of memory cells and coupled with the capacitor of the first memory cell and a second portion associated with the second deck of memory cells and coupled with the capacitor of the second memory cell. And also as claimed: An apparatus, comprising: a memory array comprising a first deck of memory cells and a second deck of memory cells positioned between the first deck of memory cells and a substrate, each memory Page 3 of 19Application. No. 17/347,462PATENT Amendment dated January 27, 2022 Reply to Office Action dated October 27, 2021 cell of the first deck of memory cells and the second deck of memory cells comprising a respective capacitor and a respective selection component; a digit line coupled with the selection component of a first memory cell of the first deck of memory cells and the selection component of a second memory cell of the second deck of memory cells; a first plate line coupled with the capacitor of the first memory cell; and a second plate line coupled with the capacitor of the second memory cell. And finally also as claimed: An apparatus, comprising: a memory array comprising a first deck of memory cells and a second deck of memory cells positioned between the first deck of memory cells and a substrate, each memory cell of the first deck of memory cells and the second deck of memory cells comprising a respective capacitor and a respective selection component; a first digit line coupled with the selection component of a first memory cell of the first deck of memory cells; a second digit line coupled with the selection component of a second memory cell of the second deck of memory cells; and a plate line coupled with the capacitor of the first memory cell and the capacitor of the second memory cell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827